Title: James Madison to Joseph C. Cabell, 5 December 1828
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 5th. 1828—
                            
                        
                        
                        I have recd. tho somewhat tardily, your letter of Novr. 20. Since mine of the 10th. acknowledged in it, I
                            have written you two others requesting further corrections of my remarks on the "Tariff", addressed in both instances to
                            Edgewood; with a Duplicate of the last forwarded to Richmond.
                        Has not the passage in Mr. Jefferson’s letter to Mr. Giles, to which you allude, denouncing the assumptions
                            of power by the General Goverment, been in some respects, misunderstood? "They assume," he says, "indefinitely that also over agriculture and manufactures." It would seem that writing confidentially, &
                            probably in haste, he did not discriminate with the care he otherwise might have done, between an assumption of power and an abuse of power; relying on the term "indefinitely", to
                            indicate an excess of the latter, and to imply an admission of a definite or reasonable use of
                            the power to regulate trade for the encouragement of manufacturing and agricultural products. This view of the subject is
                            recommended by its avoiding a variance with Mr. Jefferson’s known sanctions, in official acts & private
                            corrispondence, to a power in Congress to encourage manufactures by comercial regulations. It is not easy to beleive that
                            he could have intended to reject altogether, such a power. It is evident from the context that
                            his language was influenced by the great injustice, impressed on his mind, of a measure charged with the effect of taking
                            the earnings of one, & that the most suffering class, & putting them into the pockets of another,
                            & that the flourishing class. Had Congress so regulated an impost for revenue merely, as in the view of Mr.
                            Jefferson to oppress one section of the Union, & favor another, it may be presumed that the language used by him,
                            would have been not less indignant, tho the Tariff in that case could not be otherwise complained of, than as an abuse,
                            not as a usurpation of power; or at most, as an abuse violating the spirit of the Constitution, as every unjust measure
                            must that of every Constitution, having justice for a Cardinal object. No Constitution could be lasting without an
                            habitual distinction between an abuse of legitimate power, and the exercise of a usurped one. It is quite possible that
                            there might be a latent reference in the mind of Mr Jefferson to the reports of Mr Hamilton & Executive
                            recommendations to Congress favorable to indefinite power over both Agriculture and Manufactures. He might have seen also
                            the report of a Committee of a late Congress presented by Mr Stewart of Pennsylvania, which in supporting the cause of
                            internal improvement, took the broad ground of "General Welfare" (including of course, every
                            internal as well as external power,) without incurring any positive mark of disapprobation from Congress.
                        I need scarcely hint that this comment is meant for your own consideration, not for public use. If it be a
                            fair one, it obviates any collision between the opinion of Mr. Jefferson & that I have espoused, on the
                            constitutional branch of the Tariff question.
                        Owing to casualties which delayed the receipt of some of the materials for the Annual Report of the Visitors,
                            it will not reach the Legislature at the prescribed time. The Report is limited, as you will observe, to the year ending
                            with the Session of the board in July last. The doubt whether the extra Session of Octor. ought or ought not to be embraced
                            & if embraced, whether by the Rector pro: tem or not, had also some influence in retarding the Report. I mention
                            these explanatory circumstances, that if necessary, you may avail yourself of them, in my behalf. With great esteem
                            & cordial Salutations
                        
                        
                            
                                J. M
                            
                        
                    Since writing the above, I am favored with yours of the 20th. Nov. and shall accordingly address the letter to Richmond.